t c summary opinion united_states tax_court jose g henao petitioner v commissioner of internal revenue respondent docket no 23394-12s filed date andrew r roberson and kristina m gordon for petitioner d anthony abernathy for respondent summary opinion gale judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioner’s and federal_income_tax of dollar_figure and dollar_figure respectively and an accuracy-related_penalty under sec_6662 of dollar_figure for petitioner filed a timely petition seeking redetermination of the deficiencies after concessions the issues for decision are whether petitioner is entitled to deductions for unreimbursed employee business_expenses for and in amounts greater than those allowed by respondent whether petitioner is entitled to charitable_contribution deductions for and in amounts greater than those allowed by respondent whether petitioner is entitled to a credit under sec_25a for and whether petitioner is liable for an accuracy-related_penalty under sec_6662 for petitioner concedes additions to adjusted_gross_income of dollar_figure for additional wages salaries tips etc for and of dollar_figure and dollar_figure for and respectively for taxable social_security_benefits respondent concedes that petitioner is entitled to an additional charitable_contribution_deduction of dollar_figure for background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in hawaii on his federal_income_tax return petitioner reported dollar_figure of adjusted_gross_income and claimed itemized_deductions of dollar_figure including employee business_expenses and charitable_contributions on hi sec_2010 federal_income_tax return petitioner reported dollar_figure of adjusted_gross_income and claimed itemized_deductions of dollar_figure including employee business_expenses and charitable_contributions employee business_expenses during the years in issue petitioner was employed as a sales associate at wyndham vacation resorts inc wyndham in honolulu hawaii where he marketed timeshares and was compensated on a commission basis petitioner employed a variety of methods to attract prospective buyers and complete sales including holding open houses cold calling working with local travel agencies for referrals of honolulu visitors and providing prospective buyers with various incentives to attend timeshare presentations wyndham provided office space for temporary use by its sales associates to meet with potential buyers but did not provide petitioner office space to make telephone calls to potential customers petitioner did some of his work at his residence including paperwork telephone followups with potential customers and cold calling petitioner claimed unreimbursed employee expense deductions in connection with his employment with wyndham of dollar_figure and dollar_figure for and respectively the notice_of_deficiency disallowed all but dollar_figure for each year citing a failure by petitioner to establish the payment or business_purpose of these amounts petitioner contends that the disallowed amounts included deductible amounts he has adequately substantiated specifically office rent customer referral payments to travel agents for initial referrals of timeshare customers and for referrals that resulted in sales customer incentives to attract prospective customers and to discourage cancellation of timeshare purchases shipping continuing education telephone and air travel the form sec_2106 employee business_expenses that were attached to the returns are not included in the record office rent petitioner wrote five checks for dollar_figure each to seven island corp at one- month intervals from january to date written on the memo line of several of the checks was a street address in honolulu and or apt customer referral expenditures petitioner’s credit card statements for list charges totaling dollar_figure denoted as food beverage purchases at oceanarium restaurant honolulu oceanarium restaurant these expenditures were for oceanarium restaurant gift certificates that petitioner gave to travel agents who referred potential timeshare customers to him petitioner was not present when the food and beverages purchased with these gift certificates were consumed petitioner’s credit card statements for also list six entries totaling dollar_figure denoted as personal services purchases at outrigger catamaran honolulu outrigger catamaran on brief petitioner lists only oceanarium restaurant charges totaling dollar_figure for however a review of petitioner’s credit card statements reveals that petitioner’s brief contains the following two errors an oceanarium restaurant charge of dollar_figure is listed in the brief as dollar_figure and an oceanarium restaurant charge of dollar_figure is incorrectly listed as an outrigger catamaran charge on brief petitioner contends that there are seven rather than six outrigger continued in petitioner gave cashier’s checks totaling dollar_figure to travel agents and other individuals when their referrals of potential timeshare buyers resulted in completed sales petitioner stapled a copy of each such cashier’s check to a completed wyndham sales professional follow-up form followup form as a means of keeping track of his expenses associated with each completed sale on which he earned a commission each followup form included the name or names of the timeshare purchaser a sale price and a sale date and named petitioner as the sale representative customer incentive expenditures the record includes a handwritten statement prepared by petitioner reciting that he made cash payments to hawaii tour and travel totaling dollar_figure for year for cruise tickets the statement bears the stamp of hawaii tour and travel with a handwritten signature and is dated date also in petitioner took certain of his timeshare purchasers to dinner or gave them gift certificates redeemable at a honolulu resort to foster goodwill continued catamaran charges totaling dollar_figure however a review of petitioner’s credit card statements reveals that petitioner’s brief contains two errors the incorrect listing of a dollar_figure oceanarium restaurant charge as an outrigger catamaran charge noted above and an outrigger catamaran charge of dollar_figure is listed in petitioner’s brief as dollar_figure intended to discourage them from canceling their purchase contracts retention meals and retention gift certificates respectively petitioner kept a record of these expenditures by stapling to the followup form associated with the purchaser the credit card receipt for the retention meal or the resort’s invoice reflecting the purchase of the retention gift certificate eight followup forms had retention meal credit card receipts from totaling dollar_figure and seven had retention gift certificate invoices from from the marriott waikiki resort spa totaling dollar_figure an additional six followup forms had credit card receipts attached totaling dollar_figure that did not indicate the nature of the credit card expenditure shipping costs one of petitioner’s credit card statements in had an entry for mail boxes etc in the amount of dollar_figure continuing education expenses the stipulated exhibits include petitioner’s check made out in to management specialists for dollar_figure and a credit card statement of petitioner’s for with an entry for dollar_figure for the vendor listed as get motivated semina tampa and the description business services on brief petitioner lists all eight charges but his total for them--dollar_figure-- omits one such charge a dollar_figure charge at saba dee thai restaurant the correct figure as respondent notes in his brief is dollar_figure telephone the stipulated exhibits include copies of checks petitioner made out to sprint during and none of the sprint checks bears an entry in the memo line and no sprint monthly statements are in the record air travel during petitioner took seven same-day roundtrip flights from oahu to the island of hawaii to fill in as a sales associate at another wyndham timeshare sales office that was understaffed petitioner’s credit card statements for list seven entries for dollar_figure for the vendor mokulele flight se kailua kona and the description airport terminal f wyndham’s reimbursement policy wyndham had a written reimbursement policy that set forth certain terms and conditions for reimbursement of expenses_incurred by employees the reimbursement policy stated that wyndham employees had to use a corporate charge card for all travel and entertainment_expenses the policy was silent with respect to mailing and shipping costs incurred by employees petitioner requested a corporate charge card from wyndham but it was refused to him with the explanation that charge cards were available only to company presidents and vice presidents petitioner brought an employment discrimination lawsuit against wyndham on date in his complaint as amended he alleged that in date his wyndham supervisors accused him of offering unauthorized incentives to prospective clients charitable_contributions in petitioner wrote checks totaling dollar_figure to victory outreach and a check for dollar_figure to trinity broadcasting network trinity the founder of the waikiki beach outreach ministry waikiki outreach wrote letters in april and may of stating that petitioner made contributions to the organization in by cash and check that totaled dollar_figure the founder of waikiki outreach wrote letters in april and may of stating that petitioner made contributions to the organization in by cash and check that totaled dollar_figure american_opportunity_tax_credit petitioner’s daughter vanessa henao was enrolled full time at the university of hawaii during she was allowed as petitioner’s dependent for that year the university of hawaii issued forms 1098-t tuition statement for and to vanessa reporting amounts billed during those years for tuition and related expenses of dollar_figure and dollar_figure respectively petitioner wrote four checks to vanessa between january and date for dollar_figure dollar_figure dollar_figure and dollar_figure written in the memo line of all but the dollar_figure check is school tuition accuracy-related_penalty petitioner’ sec_2010 return names h_r block as the paid preparer discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 deductions are a matter of legislative grace and the burden of showing entitlement to a claimed deduction is on the taxpayer rule a 503_us_79 see also sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir however the burden_of_proof shifts to the commissioner as to any factual issue relevant to a taxpayer’s liability for income_tax where the taxpayer introduces credible_evidence with respect to the issue and certain other criteria are met including substantiation of items on the return sec_7491 credible_evidence for this purpose is the quality of evidence which after critical analysis the court would find sufficient upon which to base a decision on the issue if no contrary evidence were submitted 116_tc_438 quoting h_r conf rept no pincite 1998_3_cb_747 while conceding that he has the burden to substantiate the deductions and the credit at issue petitioner argues that the burden has shifted to respondent with respect to other issues such as whether reported business_expenses were ordinary and necessary we disagree as discussed more fully infra we conclude that the burden_of_proof has not shifted to respondent under sec_7491 with respect to any factual issues either because petitioner has failed to substantiate an item or in the case of certain alleged business purposes for expenditures because petitioner has not introduced credible_evidence of business_purpose where a taxpayer establishes that he paid_or_incurred a deductible expense but does not establish the amount of the deduction to which he may be entitled we may in certain circumstances estimate the amount allowable see 39_f2d_540 2d cir 85_tc_731 for expenses subject_to the more stringent substantiation requirements of sec_274 however the cohan_rule may not be used see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date in addition the cohan_rule does not relieve taxpayers of substantiation requirements that congress has specifically laid out under sec_170 with respect to charitable_contributions 136_tc_515 n and sec_170 provides that no charitable_contribution_deduction is allowed for any contribution of a cash check or other monetary gift unless the donor maintains as a record of such contribution a bank record or written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution employee business_expenses overview sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred by the taxpayer in carrying_on_a_trade_or_business including expenses paid_or_incurred as an employee 79_tc_1 a deductible business_expense under sec_162 must be directly connected with or pertaining to the taxpayer’s trade_or_business see 75_tc_465 aff'd 694_f2d_614 9th cir sec_1_162-1 income_tax regs a proximate relation between the expense and the business is required 72_tc_433 48_tc_679 see also 269_f2d_108 4th cir requiring proof of some certainty and directness aff’g tcmemo_1958_60 the determination is essentially one of fact 320_us_467 walliser v commissioner t c pincite in general no deduction is allowed for personal living or family_expenses sec_262 a deduction under sec_162 generally is not allowable to an employee to the extent that the employee is entitled to but does not claim reimbursement of the expense lucas v commissioner t c pincite 24_tc_21 such an expense generally is not considered necessary see 788_f2d_1406 9th cir aff’g tcmemo_1984_533 podems v commissioner t c pincite expenditures that are not reimbursable by the employer but that enable an employee to better perform his duties to the employer and that have a direct bearing on the amount of his compensation or chances for advancement may be deductible under sec_162 see walliser v commissioner t c pincite see also 82_tc_538 the absence of a requirement or expectation on the part of the employer that the employee make the expenditure and bear the cost does not itself bar the deduction of an employee_business_expense see eg 91_tc_352 heineman v commissioner t c pincite 17_tc_1456 jetty v commissioner tcmemo_1982_378 reynolds v commissioner tcmemo_1980_422 respondent contends that all of petitioner’s reported employee business_expenses except office rent were reimbursable under wyndham’s reimbursement policy the taxpayer bears the burden of proving that he is not entitled to reimbursement from the employer for any reported employee business_expenses see 59_tc_696 we address the issue of reimbursability in the analysis that follows where its resolution is necessary to decide petitioner’s entitlement to a specific expense item office rent petitioner contends that dollar_figure of the claimed employee_business_expense deduction for that respondent disallowed constitutes rent he paid for office space petitioner testified that the rent was paid for a small room he shared with another wyndham sales associate that was used for making cold calls to prospective timeshare purchasers away from the distractions of home petitioner testified that this rent was paid to a friend as substantiation petitioner proffered five checks he wrote in all of which were for dollar_figure made out to seven island corp dated at one-month intervals and--in the case of several--containing in the memo line a street address in honolulu and or apt respondent noting the absence of any lease in the record contends that petitioner’s self-serving testimony and the foregoing checks are insufficient to substantiate the claimed rent expense we agree with respondent the checks do not corroborate petitioner’s testimony in important respects if petitioner paid the rent to a friend why are the checks made out to a corporate entity petitioner has not explained and if the lessor was a corporation we find the absence of a copy of any lease implausible petitioner claims that he rented a small room but the memo entries on several of the checks indicate they were for an apartment if as petitioner claims he shared this rental property with another wyndham sales associate what portion of the rent was paid_by the associate petitioner has not said in sum while the checks might establish that petitioner paid dollar_figure to rent an apartment during they do not establish that the apartment was used for business as opposed to personal purposes because petitioner’s testimony and his proffered documentation do not correspond we conclude that petitioner has failed to offer credible_evidence within the meaning of sec_7491 concerning the business_purpose of the rent he paid he therefore retains the burden_of_proof on that issue and has failed to meet it petitioner has accordingly not shown entitlement to any deduction for office rent for customer referral expenditures petitioner contends that dollar_figure of his claimed employee_business_expense deduction for that respondent disallowed was for the purchase of gift certificates that he gave to travel agents for their referrals of potential timeshare buyers as substantiation petitioner proffers his credit card statements for that list charges for food beverage at oceanarium restaurant totaling dollar_figure and six charges for personal services at outrigger catamaran totaling dollar_figure petitioner made the handwritten notation gift cert next to each of these entries at a time not disclosed in the record respondent argues that petitioner’s uncorroborated self-serving testimony does not establish that he paid referral fees to travel agents as for the outrigger catamaran entries the obvious inference to be drawn is that petitioner purchased catamaran rides even if we give petitioner the benefit of the doubt--not drawing the conclusion that he himself took six catamaran rides during but instead purchased gift certificates for rides to be given to others-- we encounter tough sailing with the rest of the story why were honolulu-based travel agents providing referrals to petitioner compensated with catamaran rides rather than cash to get over that hump of implausibility one has to speculate that perhaps the travel agents found the gift certificates useful because they could re-gift them to clients but this is too much speculation we conclude that petitioner has failed to introduce credible_evidence within the meaning of sec_7491 concerning the business_purpose for the outrigger catamaran expenditures he therefore retains the burden_of_proof on that issue and has failed to meet it accordingly petitioner has not shown entitlement to an employee_business_expense deduction for the outrigger catamaran expenditures as for the oceanarium restaurant entries they are listed on the credit card statements as for food and beverage accepting petitioner’s testimony that the entries represent the purchase of restaurant gift certificates that he gave to travel agents as referral fees we find that the gift certificates were redeemable for food and beverages for that reason petitioner’s attempt to deduct the expenditure we find it considerably more plausible that a travel agent in the circumstances described by petitioner would be compensated with a complimentary restaurant meal rather than a catamaran ride cf concord instruments corp v commissioner tcmemo_1994_248 treating season ticket expenditures as entertainment expenditures_for purposes of continued founders on sec_274 sec_274 provides that no deduction shall be allowed under this chapter for the expense of any food or beverages unless the taxpayer or an employee of the taxpayer is present at the furnishing of such food or beverages this chapter is chapter of subtitle a of the internal_revenue_code which encompasses both sec_274 and the allowance of trade_or_business deductions under sec_162 since according to petitioner he treated helpful travel agents to restaurant meals by giving them gift certificates from a restaurant the evidence all points to the conclusion that petitioner was not present for the meal we find that he was not we accordingly conclude that sec_274 precludes petitioner’s deduction of the oceanarium restaurant expenditures as employee business_expenses continued sec_274 had petitioner been present for the meal it is implausible that he would have used a gift certificate as opposed to merely picking up the check petitioner has made no contention to the contrary while there are various exceptions to the sec_274 disallowance rule in sec_274 none is pertinent we note in this regard that there is no evidence that petitioner treated the gift certificates as includible in the gross_income of the recipients and filed information returns reporting the same see sec_274 see also boris i bittker lawrence lokken federal taxation of income estates and gifts par at s21-9-21-10 supp petitioner also contends that dollar_figure of his claimed employee_business_expense deduction for that respondent disallowed is deductible by him because he made payments in that aggregate amount to travel agents and other individuals when their referrals of potential timeshare buyers resulted in completed sales he testified to this effect and the stipulated exhibits include five completed followup forms for containing the name of a timeshare purchaser a sale price and sale date and listing petitioner as the sales representative attached to each is a copy of a cashier’s check with a date in an individual named as payee and a value ranging from dollar_figure to dollar_figure the checks total dollar_figure respondent argues that petitioner’s self-serving testimony does not establish that the cashier’s checks were provided to travel agents as referral fees or that such fees if so paid were ordinary and necessary business_expenses we are satisfied that the documentary_evidence sufficiently corroborates petitioner’s testimony the cashier’s check copies are each stapled to a particular followup form that has been filled out in a manner indicating a completed timeshare sale we are persuaded by the circumstantial evidence that petitioner affixed the cashier’s check copies to the followup forms as a means of keeping track of the expenditures he made to facilitate a given timeshare sale the business_purpose of providing a cash referral fee to a travel agent who referred a prospective customer to petitioner that culminated in a completed timeshare sale is obvious the question remains however whether petitioner was eligible to be reimbursed by wyndham for these referral fees as respondent also contends petitioner testified that wyndham was unwilling to reimburse him for these referral fees on date petitioner brought an employment discrimination lawsuit against wyndham in his complaint as amended he alleged that in date his wyndham supervisors accused him of offering unauthorized incentives to prospective clients on this record and in view of the relaxed standards for evidence in a small_tax_case see sec_7463 rule b we are satisfied from the lawsuit allegation that in wyndham had become distrustful of petitioner’s use of incentives to facilitate timeshare sales we are satisfied on this record that petitioner was not and could not have been reimbursed for these referral fees accordingly we hold that petitioner is entitled to deduct dollar_figure as an ordinary and necessary employee_business_expense for customer incentive expenditures petitioner contends that dollar_figure of his claimed employee_business_expense deduction for that respondent disallowed constitutes his payment for dinner cruise tickets to entice prospective timeshare buyers to attend wyndham sales presentations and is therefore deductible petitioner testified that he purchased the tickets with cash to substantiate the cash payment petitioner proffered a handwritten statement he prepared dated date reciting that he paid cash to hawaii tour and travel totaling dollar_figure for year for cruise tickets the statement bears the stamp of hawaii tour and travel and the signature of an individual petitioner testified represented the foregoing firm the dinner cruise tickets constitute entertainment_expenses for purposes of sec_274 see sec_1_274-2 income_tax regs a deduction for the expenditure is therefore subject_to the strict substantiation requirements of sec_274 see sec_274 one element of an entertainment expenditure that must be substantiated under sec_274 is the date see sec_1_274-5t temporary income_tax regs fed reg date the substantiation petitioner has offered at most establishes that he purchased several dinner cruise tickets in it does not establish either the dates the tickets were purchased or the dates the cruises were taken see 80_tc_1165 applying sec_274 each of the elements must be proved for each separate expenditure wakefield v commissioner tcmemo_2015_4 stating that sec_1_274-5t temporary income_tax regs supra requires for each expense the date of the entertainment or meal its location its specific business_purpose the attendees and the attendees’ business relationship to the taxpayer dollar_figure petitioner also contends that dollar_figure of his claimed employee_business_expense deduction for that respondent disallowed constitutes expenditures_for meals retention meals and gift certificates retention gift certificates that he provided to timeshare purchasers as a goodwill gesture to encourage them not to exercise their cancellation rights as substantiation petitioner offered additional completed followup forms for each including the name of a timeshare purchaser a sale price and a sale date and naming petitioner as sales representative attached to the forms were credit card receipts or invoices as described infra with respect to the retention meals eight of the followup forms have stapled to them a credit card receipt of petitioner’s for a restaurant meal that together total dollar_figure providing food and beverages to customers is entertainment for purposes of sec_274 and therefore is subject_to that there is no evidence that petitioner made the cruise tickets available to the general_public or a cross-section thereof as opposed to persons he selected see e 115_tc_279 aff’d 307_f3d_423 6th cir sec_1_274-2 income_tax regs section’s more stringent substantiation requirements see sanford v commissioner t c pincite jones v commissioner tcmemo_2013_132 sec_1_274-2 income_tax regs in general a taxpayer must show that such an entertainment expenditure is either directly related to or associated with the active_conduct of the taxpayer’s trade_or_business sec_274 he must substantiate the amount time and place business_purpose and his business relationship to the persons entertained sec_274 and in the case of a meal he must have been present for its consumption sec_274 petitioner testified that he bought dinner for certain of his timeshare purchasers so that they would not change their minds and cancel their purchases we are satisfied that the credit card receipts stapled as each was to a specific followup form corroborate petitioner’s testimony as to the business_purpose for and relationship to specific timeshare purchasers entertained at meals and substantiate the amount time and place of the meals a taxpayer may satisfy the associated with requirement of sec_274 by showing that an entertainment expenditure was incurred to encourage the continuation of an existing business relationship sec_1_274-2 income_tax regs we are satisfied that is what occurred here generally the entertainment must directly precede or follow a bona_fide business transaction where the entertainment does not occur on the same day as the transaction the regulations further provide that satisfaction of this temporal aspect requires a consideration of all the facts and circumstances id subpara ii under that standard we are satisfied that petitioner’s providing his customers with meals so that they would not exercise their cancellation rights is close enough in time to the purchase of the timeshare as to constitute associated with entertainment under the regulations that petitioner’s credit cards were used for the meal purchases establishes to our satisfaction that he was present at the meals thus we conclude that petitioner has shown that the meals were associated with the active_conduct of his business in that they facilitated the consummation of a timeshare sale thereby securing petitioner’s commission we also find that petitioner was not and could not have been reimbursed by wyndham for these meal expenditures_for the same reasons we reached that conclusion with respect to the referral fees consequently we hold that petitioner has shown entitlement to deduct dollar_figure in employee business_expenses for disallowed by respondent subject_to the limitation of sec_274 which petitioner acknowledges with respect to the retention gift certificates attached to seven of the followup forms are invoices from the marriott waikiki resort spa for purchases of gift certificates totaling dollar_figure five of the invoices indicate purchases by credit cards corresponding to the credit cards petitioner used for the meals discussed above and two are for cash given that the gift certificates were redeemable at a resort property presumably for resort activities or lodging we find that providing them constituted providing entertainment within the meaning of sec_274 see sec_274 sec_1_274-2 income_tax regs consequently petitioner must establish that the expenditures were either directly related to or associated with the active_conduct of his business sec_274 and he must substantiate the amount time place and business_purpose of the entertainment and his business relationship to the persons entertained sec_274 petitioner argues that the gift certificates served the same purpose as the meals to encourage timeshare purchasers not to exercise their cancellation rights as with the credit card receipts for meals we are satisfied that the stapling of a gift certificate invoice to a specific followup form corroborates petitioner’s testimony as to the business_purpose for and relationship to specific timeshare purchasers whom petitioner entertained by means of gift certificates at the resort the gift certificate invoices substantiate the dollar amount and place of the entertainment and given that the timeshare purchasers were vacationing in hawaii we are satisfied that the gift certificates were redeemed within a short time after their purchase which would adequately substantiate the date and time of the entertainment for essentially the same reasons as for the meals we are persuaded that the entertainment petitioner provided by means of the resort gift certificates was associated with the active_conduct of his trade_or_business we also find that petitioner was not and could not have been reimbursed by wyndham for these gift certificate expenditures_for the same reasons we reached that conclusion with respect to the referral fees consequently we hold that petitioner has shown entitlement to deduct dollar_figure in employee business_expenses for disallowed by respondent subject_to the limitation of sec_274 we find the substantiation inadequate for the remaining dollar_figure petitioner deducted for retention gift certificates although there are another six followup forms in the stipulated exhibits with credit card receipts stapled to them that together total dollar_figure nothing anywhere on any document or attachment indicates that the expenditure was for the purchase of a gift certificate shipping costs petitioner contends that dollar_figure of his claimed employee_business_expense deduction for that respondent disallowed constitutes shipping costs that he is entitled to deduct petitioner testified that he often mailed to 10-pound paperwork kits to timeshare purchasers after they returned home from hawaii as the purchasers were reluctant to carry the materials in their luggage petitioner’s credit card statements for include a date entry for the amount noted above at mail boxes etc petitioner made the handwritten notation mail shipments next to the entry at a time not established in the record we conclude that petitioner has shown entitlement to a dollar_figure deduction for shipping costs as an employee_business_expense for we are persuaded that petitioner made the expenditure for the convenience of his timeshare purchasers and thereby secured his commissions given the silence of the wyndham reimbursement policy regarding shipping costs incurred by employees we are satisfied that petitioner was not eligible for reimbursement continuing education expenses petitioner contends that dollar_figure of his claimed employee_business_expense deduction for that respondent disallowed is continuing education expenses that he is entitled to deduct on brief petitioner points to a copy of a check he made out to management specialists and a credit card statement entry for get motivated that when totaled equal the previous figure petitioner made handwritten notations next to the check copy and the credit card statement at a time not disclosed in the record indicating that the foregoing were for education petitioner argues on brief that these expenditures were for education necessary for the renewal of his real_estate and business licenses but there is no competent testimony to that effect because petitioner has not introduced credible_evidence within the meaning of sec_7491 sufficient to support a finding in his favor he retains the burden_of_proof regarding the business_purpose of these expenditures and has failed to meet it he has therefore failed to show entitlement to deduct any continuing education expenses for telephone petitioner claims that dollar_figure of his claimed employee_business_expense deduction for that respondent disallowed constitutes his expenditures_for cellular telephone use in connection with his employment with wyndham petitioner testified that he kept two cell phones with sprint service one for personal matters and one for business the stipulated exhibits include copies of checks petitioner made out to sprint during and petitioner testified that checks attributable to the business phone could be distinguished from checks attributable to the personal phone because the monthly charges were approximately dollar_figure-dollar_figure for the former and dollar_figure for the latter petitioner testified that two of the sprint checks written in for dollar_figure and dollar_figure were for the business phone the remaining checks generally ranged from dollar_figure to dollar_figure none of the sprint checks bears an entry in the memo line no sprint monthly statements are in the record for cellular phones were listed_property subject_to the strict substantiation requirements of sec_274 sec_274 sec_280f sec_1_274-5t temporary income_tax regs fed reg date by those standards petitioner’s substantiation of business cell phone use is inadequate we therefore hold that petitioner has not shown entitlement to any employee_business_expense deduction for for a cellular phone air travel petitioner contends that dollar_figure of his claimed employee_business_expense deduction for that respondent disallowed constitutes airfare that he is entitled to deduct petitioner testified that he paid for flights from oahu to the big island to cover for employees at one of wyndham’s timeshare sales offices there respondent argues that petitioner has not satisfied the substantiation requirements applicable to travel_expenses under sec_274 petitioner concedes these are traveling expenses required to be substantiated under sec_274 but argues that he has adequately done so in the case of a traveling expense the taxpayer must substantiate the amount of each separate because we conclude on the basis of a preponderance_of_the_evidence that petitioner’s trips to the big island did not involve staying overnight there is some doubt whether the expenditures are properly characterized as a traveling expense within the meaning of sec_274 as opposed to a transportation expense expenditure departure and return dates destination and business_purpose sec_1_274-5t temporary income_tax regs fed reg date the stipulated exhibits include petitioner’s credit card statements for and those statements contain seven entries for dollar_figure with the vendor listed as mokulele flight se kailua kona and the description airport terminal f for the reasons discussed below we are satisfied that petitioner has adequately substantiated his reported traveling expense under sec_274 we take judicial_notice of the fact that kailua kona is on the big island the island of hawaii the credit card entries persuade us that each represents petitioner’s purchase of roundtrip airfare between oahu and the big island on the dates specified on a walkup at-the-terminal basis given the description line thus satisfying all elements of the regulation except business_purpose petitioner’s testimony persuades us of the business_purpose to fill in as a sales associate at another wyndham timeshare sales office that was understaffed because petitioner was compensated on a commission basis we find it plausible that he would take advantage of the opportunity to mine other prospects at a different wyndham location when presented even to the point of getting himself there at his own expense given the modest cost per trip we find that petitioner was not and could not have been reimbursed by wyndham for the cost of these flights the wyndham reimbursement policy required that wyndham employees use a corporate charge card for all travel_expenses petitioner’s request for such a card was denied we therefore hold that petitioner has shown entitlement to an employee_business_expense deduction of dollar_figure for air travel for conclusion in the notice_of_deficiency respondent allowed deductions of dollar_figure for and for unreimbursed employee business_expenses to demonstrate error in these determinations petitioner must demonstrate that he is entitled to deductions in excess of the amount allowed see schafler v commissioner tcmemo_1998_86 for we have found herein that petitioner has demonstrated entitlement to a deduction of dollar_figure for unreimbursed employee business expenses--far less than the dollar_figure respondent allowed for we have found herein that petitioner has demonstrated entitlement to deductions totaling dollar_figure for unreimbursed employee business_expenses consisting of dollar_figure in referral payments plus meals and entertainment_expenses of dollar_figure and dollar_figure the deductibility of which is limited to of the expenditure consequently we hold that petitioner is not entitled to any additional employee_business_expense deduction for beyond those allowed by respondent and that he is entitled to an additional deduction of such expenses for of dollar_figure charitable_contributions petitioner claimed charitable_contribution deductions of dollar_figure and dollar_figure on his and returns respectively in the notice_of_deficiency respondent determined that petitioner had substantiated only dollar_figure of such deductions for each year and disallowed the remaining dollar_figure and dollar_figure reported contributions for the and years respectively respondent has since conceded that petitioner is entitled to additional charitable_contribution deductions for of dollar_figure for a total of dollar_figure in charitable_contribution deductions allowed for that year sec_170 allows a deduction for a charitable_contribution made within the taxable_year but only if verified under regulations prescribed by the secretary with respect to monetary gifts sec_170 further provides that n o deduction shall be allowed under sec_170 for any contribution of a cash check or other monetary gift unless the donor maintains as a record of such contribution a bank record or a written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution sec_170 was added to the code by the pension_protection_act of pub_l_no sec a stat pincite it is effective for taxable years beginning after date see id subsec b date of enactment is effective date before the enactment of sec_170 the applicable recordkeeping requirements for substantiating a monetary charitable_contribution were set out in sec_1_170a-13 income_tax regs petitioner contends he is entitled to deduct dollar_figure in charitable_contributions for consisting of dollar_figure in contributions by cash or check to waikiki outreach dollar_figure in contributions by check to victory outreach a dollar_figure contribution by check to trinity and the dollar_figure allowed in the notice_of_deficiency respondent contends that the waikiki outreach contributions have not been substantiated and that while there are checks to substantiate the victory outreach and trinity contributions the total of those is less than the dollar_figure allowed for charitable_contribution deductions in the notice_of_deficiency thus respondent contends petitioner has not shown entitlement to any deduction greater than what has been allowed petitioner offers as substantiation for the waikiki outreach contributions letters written more than three years later in april and may of by waikiki outreach’s founder who also testified at trial the april letter states that petitioner made contributions totaling dollar_figure over dollar_figure to dollar_figure cash per month in cash and checks in while the may letter states our records and information reflect monthly contributions by petitioner of dollar_figure per month in checks and an average of about dollar_figure per month in cash from early to your contributions totaled dollar_figure in these letters do not satisfy the substantiation requirements of sec_170 they do not establish the amounts of the contributions even putting aside the obvious problem that the letters contradict each other as to the monthly amounts given dollar_figure to dollar_figure per month according to one dollar_figure per month according to the other it is clear from the face of the letters that they are mere estimates one says dollar_figure to dollar_figure per month the other says with respect to cash an average of about dollar_figure per month but only from early the letters also do not establish the date of any contributiondollar_figure petitioner argues albeit in reference to the requirements of sec_1 170a- a income_tax regs that he has substantially complied with the petitioner suggests on brief that waikiki outreach maintained records of the contributions that are more detailed than the letters in our view the testimony of the letters’ author casts some doubt on that proposition but in any event sec_170 provides that the required information must be in the written communication from the donee that is maintained by the taxpayer in his records substantiation requirements citing 136_tc_515 and 100_tc_32 cases where this court held that taxpayers were entitled to charitable_contribution deductions notwithstanding their failure to comply strictly with certain regulatory requirements set forth in sec_1_170a-13 income_tax regs this court’s application of the substantial compliance doctrine has been summarized as turning upon whether the requirements relate to the substance or essence of the statute --in which case strict adherence is required--or whether instead the requirements are procedural or directory in that they are not of the essence of the thing to be done but are given with a view to the orderly conduct of business --in which case they may be fulfilled by substantial if not strict compliance 67_tc_1071 the requirements at issue here--namely that the written communication from the donee show the date and amount of a contribution--have been put into the statute by congress in enacting sec_170 the legislative_history of sec_170 states the provision provid es that in the case of a charitable_contribution of money applicable record keeping requirements are satisfied only if the donor maintains as a record of the contribution a bank record or a written communication from the donee showing the name of the donee organization the date of the contribution and the amount of the contribution the recordkeeping requirements may not be satisfied by maintaining other written records the provision is intended to provide greater certainty both to taxpayers and to the secretary in determining what may be deducted as a charitable_contribution staff of j comm on taxation technical explanation of h_r the pension_protection_act of as passed by the house on date and as considered by the senate on date pincite j comm print emphasis added we conclude that the recordkeeping requirements of sec_170 are its essence consequently they may not be satisfied by substantial compliance we reached a similar conclusion with respect to the statutory requirements for charitable_contributions of dollar_figure or more set forth in sec_170 see durden v commissioner tcmemo_2012_140 because the letters do not strictly comply with sec_170 petitioner has failed to substantiate any charitable_contribution to waikiki outreach for even if a deduction for the claimed contributions to waikiki outreach were not precluded by sec_170 we would still conclude that petitioner had failed to substantiate the contributions because the letters are unreliable the letters were written more than three years after petitioner purportedly made the contributions waikiki outreach’s founder who wrote the letters also testified his testimony made clear that he was estimating from memory in writing the letters we have noted that the letters contradict each other as to the monthly amounts given both letters also state that petitioner made contributions by check most months during although the stipulated exhibits contain an extensive number of petitioner’s canceled checks for none are written to waikiki outreach in short the letters are simply not reliable evidence of the amount of petitioner’s contributions to waikiki outreach in there remains petitioner’s claim of deductions for charitable_contributions of dollar_figure to victory outreach and dollar_figure to trinity for a total of dollar_figure respondent contends that even if these contributions were treated as because the letters do not establish the dates or amounts of the contributions as required by sec_170 we find it unnecessary to decide whether petitioner’s procurement of the letters in would satisfy the sec_170 requirement that the donor maintain as a record of such contribution a bank record or written communication from the donee showing the required information we note in this regard that proposed_regulations implementing sec_170 set as a deadline for the donor’s receipt of the records the earlier of the date the donor files the original return for the taxable_year in which the contribution was made or the due_date including extensions for filing the donor’s original return for that year see sec_1 170a- c proposed income_tax regs fed reg date substantiated they total less than the dollar_figure charitable_contribution_deduction allowed in the notice_of_deficiency for and are therefore encompassed in that allowance petitioner argues that these deductions should not be treated as included in the allowed amount because in the case of the charitable_contribution_deduction allowed for the examining agent made an x on the canceled checks that were included in reaching the dollar_figure figure allowed for that year while there is no x on the checks substantiating the victory outreach and trinity contributions for petitioner testified that it was his understanding that the absence of the x on the victory outreach and trinity checks indicates that they were not included in the dollar_figure allowance for and contends that we should draw that inference we decline to do so respondent offers the more plausible explanation for the absence of xs on the victory outreach and trinity checks--indeed for the absence of an x on any of petitioner’s checks in the record respondent would have us draw the inference that because the amount allowed for is identical to that for and the figure can be matched with checks respondent concedes that there are checks petitioner wrote to these organizations in these total_amounts in the stipulated exhibits but contends that petitioner has not shown that either donee is a charitable_organization marked with an x the examining agent analyzed the substantiation check by check found checks payable to charitable organizations totaling dollar_figure for on that basis and simply allowed the same amount to petitioner for we accept respondent’s theory because it better accounts for the evidence in the record it accounts for the identical allowance in both years-- an otherwise very unlikely coincidence had both years’ figures been based on an actual tally of petitioner’s checks it also would explain why no check in the record has an x on it--a circumstance that petitioner’s requested inference leaves unexplained more fundamentally petitioner has the burden of showing error in the determination in the notice_of_deficiency that the charitable_contribution_deduction to which he is entitled for is dollar_figure see rule a welch v helvering u s pincite to do so he must provide evidence substantiating charitable_contributions in excess of that amount see schafler v commissioner tcmemo_1998_86 he has not done so we accordingly hold that petitioner in fact there are two checks made payable to apparent charitable organizations that do not have an x yet must be counted to reach the dollar_figure figure for neither party has addressed this point but on balance we find the evidence supports respondent’s theory as described above has not shown entitlement to any charitable_contribution_deduction for in excess of that allowed in the notice_of_deficiency petitioner contends he is entitled to an additional dollar_figure in charitable_contribution deductions for beyond the dollar_figure respondent has allowed attributable to contributions made to waikiki outreach petitioner contends that he made contributions by cash or check to waikiki outreach during totaling dollar_figure and that respondent allowed only dollar_figure of this amount the parties have stipulated that the dollar_figure in charitable_contribution deductions respondent allowed for includes dollar_figure in waikiki outreach contributions petitioner made by check to substantiate the additional dollar_figure in waikiki outreach contributions for petitioner again offers letters written in by the organization’s founder one letter from date previously discussed and a letter from april of that year the date letter states in pertinent part your contributions totaling dollar_figure over dollar_figure sic cash per month in cash and checks in we note that in contending for an additional dollar_figure beyond the dollar_figure allowed petitioner has conceded that the dollar_figure charitable_contribution_deduction claimed on hi sec_2010 return was overstated by dollar_figure as dollar_figure plus dollar_figure equals only dollar_figure have helped many people you have not known thank you for your regular cash contributions the date letter states in pertinent part our records and information reflect monthly contributions by petitioner of dollar_figure per month in checks and an average of about dollar_figure per month in cash from early to your contributions totaled dollar_figure in as with the contributions these letters do not satisfy the substantiation requirements of sec_170 they do not establish the amounts of the contributions the date letter states that petitioner contributed over dollar_figure per month for a total of dollar_figure--without explaining by how much petitioner’s contributions exceeded dollar_figure in each month so as to reach an annual total of dollar_figure the date letter states the check amounts precisely dollar_figure per month and the cash amounts less precisely as an average of about dollar_figure per month our review of the letters persuades us that they provide at best estimates of the amounts the letters also do not establish the date of any contribution sec_170 requires more and for the reasons previously discussed we conclude that strict not substantial compliance with the statute is required we also conclude without regard to the strict requirements of sec_170 that the letters are unreliable evidence of contributions in the amounts reported by petitioner the letters were written more than two years after petitioner purportedly made the contributions and reflected at best estimates the stipulated exhibits contain numerous checks petitioner made out to waikiki outreach during but their amounts fall considerably short of dollar_figure per month american_opportunity_tax_credit although he did not raise it as an issue in the petition at trial petitioner claimed entitlement to an american_opportunity_tax_credit ao credit for respondent consented to having the issue tried petitioner contends that he is entitled to an ao credit for expenditures of dollar_figure for tuition and dollar_figure for books that he made in connection with his daughter vanesssa’s attendance at the university of hawaii during in general sec_25a and i allows a tax_credit equal to of the first dollar_figure and of the next dollar_figure of qualified_tuition_and_related_expenses paid during the taxable_year for education furnished to a student enrolled at least half time at an eligible_educational_institution who is the taxpayer or the taxpayer’s spouse or dependent the education must be furnished during an academic period beginning in the taxable_year see sec_25a vanessa was the credit is phased out when the taxpayer’s adjusted_gross_income exceeds dollar_figure sec_25a for petitioner reported adjusted_gross_income of dollar_figure and concedes that he failed to report an additional dollar_figure allowed as petitioner’s dependent for when a person who is allowed as a dependent for another taxpayer pays qualified_tuition_and_related_expenses that person is not allowed the credit and instead the payment is treated as having been made by the taxpayer sec_25a respondent does not dispute that vanessa was enrolled at least half time at an eligible institution during instead respondent disputes that either petitioner or vanessa made tuition payments to the university of hawaii of dollar_figure or that petitioner paid dollar_figure for books for vanessa’s use in her course of study the stipulated exhibits include four checks petitioner wrote to vanessa between january and date for dollar_figure dollar_figure dollar_figure and dollar_figure written in the memo line of all but the dollar_figure check is school tuition petitioner testified that vanessa used the funds to pay her university of hawaii tuition the stipulated exhibits also include forms 1098-t issued by the university of hawaii to vanessa for and reporting amounts billed to her for qualified_tuition_and_related_expenses of dollar_figure and dollar_figure respectively the forms 1098-t corroborate petitioner’s claim that vanessa used the four checks noted above totaling dollar_figure to fund payments of her tuition at the university of hawaii although the forms 1098-t in the record report amounts billed rather than paid we infer from the fact that vanessa was also billed substantial amounts for university of hawaii tuition during according to the form 1098-t in the record that she must have remained reasonably current with respect to the tuition reported as billed to her on the form 1098-t nonetheless because petitioner has produced checks reflecting tuition payments in of only dollar_figure we find that he has proved the payment of qualified tuition in that year only to the extent of dollar_figure as for petitioner’s claim that he spent an additional dollar_figure on books used by vanessa to pursue her course of study we find given the absence of any documentary_evidence of that expenditure that petitioner has not established that he or vanessa paid any qualified related expenses for consequently we hold that petitioner is entitled to an ao credit of dollar_figure for accuracy-related_penalty respondent determined an accuracy-related_penalty under sec_6662 for respondent argues that petitioner is liable for the penalty because his we note that the form 1098-t reports that a dollar_figure adjustment was made for a prior year in the absence of any other evidence we find that the dollar_figure reported as billed on the form 1098-t must be adjusted downward by dollar_figure to dollar_figure since as discussed supra petitioner has substantiated tuition payments totaling only dollar_figure we conclude that this adjustment does not affect his entitlement to an ao credit equal to the substantiated tuition payments underpayment is attributable to negligence or in the alternative a substantial_understatement_of_income_tax petitioner disputes his liability for the penalty sec_6662 and b and imposes a penalty equal to of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations or to a substantial_understatement_of_income_tax an underpayment_of_tax for this purpose is defined as the excess of the amount of income_tax imposed over the sum of the amount of tax shown as the tax by the taxpayer on his return and any_tax previously assessed or collected without assessment less any rebate sec_6664 an understatement is the excess of the amount of tax required to be shown on a return over the amount of tax_shown_on_the_return less any rebate sec_6662 an understatement is substantial when it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 for purposes of the accuracy-related_penalty negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 negligence includes any failure to exercise ordinary and reasonable care in the preparation of a tax_return or any failure to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs no penalty is imposed under sec_6662 with respect to any portion of an underpayment if there was reasonable_cause for and the taxpayer acted in good_faith with respect to such portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability id an honest misunderstanding of fact or law that is reasonable in the light of all of the facts and circumstances including the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith id finally reliance on professional advice may but does not necessarily constitute reasonable_cause if under the circumstances such reliance was reasonable and the taxpayer acted in good_faith id pursuant to sec_7491 the commissioner has the burden of production with respect to penalties and must offer sufficient evidence to indicate that imposing a penalty is appropriate higbee v commissioner t c pincite if the commissioner meets this burden of production the burden shifts to the taxpayer to show that the penalty is incorrect including establishing any exculpatory factors such as reasonable_cause id pincite negligence petitioner conceded on brief that he failed to report dollar_figure in taxable social_security_benefits for he has not otherwise addressed this item on this record we find that the failure to report this income satisfies respondent’s burden of production and constitutes a failure to exercise ordinary and reasonable care in the preparation of a tax_return unless petitioner establishes reasonable_cause petitioner claimed a deduction of dollar_figure in for unreimbursed employee business_expenses after examining petitioner’s return and substantiation respondent determined that only dollar_figure was allowable at trial petitioner sought to establish his entitlement to only dollar_figure of the disallowed amount for the remaining dollar_figure he did not offer any substantiation testimony or argument the underpayment attributable to this portion of the disallowed employee business_expenses is therefore attributable to negligence see in this regard given the absence of any documentation or any sworn testimony directed at this portion of the deduction we accord no weight to petitioner’s argument in his brief to the effect that all claimed expenses were in fact paid were appropriate and were supported by contemporaneous documentation at the time the return was filed sec_1_6662-3 income_tax regs unless petitioner demonstrates that he had reasonable_cause for itdollar_figure with respect to the dollar_figure for which petitioner attempted to show entitlement to an employee_business_expense deduction we have found that he demonstrated entitlement to deduct dollar_figure the dollar_figure for which petitioner unsuccessfully contended included dollar_figure in customer incentive expenditures_for dinner cruise tickets and with respect to the retention gift certificates a dollar_figure portion that we rejected outright because the credit card documentation did not establish gift certificate purchases plus a reduction due to the expenditure’s character as entertainment in the dollar_figure portion we accepted as substantiated we find that petitioner acted with reasonable_cause and in good_faith with respect to these claimed deductions the dinner cruise tickets and retention gift certificates were supported by documentation that although insufficient as substantiation under sec_274 had been obtained before petitioner filed his return petitioner’s failure to treat the retention gift certificates as entertainment subject_to the limitation in sec_274 was reasonable given the magnitude of this portion of the deduction and the absence of substantiation respondent has satisfied his burden of production because respondent allowed dollar_figure of employee_business_expense deductions petitioner is entitled to an additional deduction of dollar_figure in view of petitioner’s experience knowledge and education see sec_1 b income_tax regs accordingly we hold that petitioner had reasonable_cause with respect to the underpayment attributable to the foregoing items which total dollar_figure petitioner claimed a charitable_contribution_deduction of dollar_figure for after examining petitioner’s substantiation respondent determined that the allowable deduction was dollar_figure subsequently respondent conceded that petitioner was entitled to an additional dollar_figure deduction for a total of dollar_figure the remaining dollar_figure consists of claimed charitable_contributions of dollar_figure for which petitioner offered no substantiation testimony or argument22 and dollar_figure that petitioner contends he made to waikiki outreach in cash or by checks for which he did not produce copiesdollar_figure the underpayment attributable to the dollar_figure portion of the charitable_contribution_deduction for which petitioner offered no substantiation testimony or argument is attributable to negligence see sec_1_6662-3 income_tax see supra note petitioner concedes on brief that all checks made out to waikiki outreach that he produced were included in the dollar_figure that respondent allowed as a charitable_contribution_deduction for regs unless petitioner demonstrates that he had reasonable_cause with respect to itdollar_figure as for the remaining dollar_figure that petitioner contends represents cash or check contributions to waikiki outreach the only written substantiation petitioner offered with respect to this portion was letters written by an official with the donee organization approximately months after petitioner filed hi sec_2010 return thus on this record we find that petitioner claimed dollar_figure in charitable_contribution deductions without any written substantiation when he filed his return this position violated sec_170 as well as the published instructions for claiming such deductions the failure to maintain the necessary records constitutes negligence see sec_1_6662-3 income_tax regs unless given that this portion of the deduction was claimed on the return without substantiation it follows that respondent has satisfied his burden of production the copy of petitioner’ sec_2010 return in the record is unsigned and undated however since the paid preparer information is dated date and no late filing penalty was determined we find that petitioner’s return was filed under an extension in the first half of date recordkeeping for any contribution made in cash regardless of the amount you must maintain as a record of the contribution a bank record such as a canceled check or credit card statement or a written record from the charity dept of the treasury internal_revenue_service instructions for schedule a form_1040 at a-9 emphasis added this failure to maintain records also satisfies respondent’s burden of continued petitioner establishes that he had reasonable_cause with respect to this portion of the underpayment reliance on professional advice petitioner contends that he had reasonable_cause because he reasonably relied on the advice of h_r block a professional tax preparation company in connection with hi sec_2010 reporting position the return lists h_r block as the paid preparer petitioner testified that he provided canceled checks and receipts to h_r block and relied on that firm for the return positions a taxpayer seeking to establish reasonable_cause for purposes of relief from a sec_6662 penalty on the basis of reliance on professional advice must show that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser's judgment 115_tc_43 aff’d 299_f3d_221 3d cir in this regard the mere fact that a professional prepared a return without more does not establish reliance on professional advice see id pincite the mere fact that a certified_public_accountant has continued production prepared a tax_return does not mean that he or she has opined on any or all of the items reported therein petitioner has adduced no evidence concerning what advice he received from h_r block he instead would have us infer that he relied on professional advice for purposes of reasonable_cause by virtue of the fact that h_r block prepared the return we rejected such a claim in neonatology assocs and we reject it here we therefore conclude with the exception of the specific findings of reasonable_cause we made above that petitioner has not established that he had reasonable_cause with respect to any portions of the underpayment consequently with respect to those portions petitioner is liable for the accuracy-related_penalty under sec_6662 on the basis of negligence for dollar_figure to reflect the foregoing decision will be entered under rule as previously noted respondent determined in the alternative that petitioner was liable for the sec_6662 penalty for on the basis of a substantial_understatement_of_income_tax to the extent that the rule_155_computations demonstrate that there is an understatement of income_tax that exceeds the greater of of the tax required to be shown on the return or dollar_figure we hold that except with respect to those items for which we have held petitioner had reasonable_cause he is liable for the accuracy-related_penalty on that basis as well
